By the Court, Cardozo, J.
The case stands differently now from what it did when previously presented to the general term. It seems to me it only involves a question as to the construction of the agreement, evidenced by the bought and sold note read in the light of the testimony, from which the referee has found that the whole of the property was sold and delivered to the defendants. I "think it clear that the contract was for the purchase of all the hides, at the price of 12 cents per pound, subject to *644a deduction from the price, at the usual or fair rate, for any of the hides that were sea damaged. So construed, it is plain that the title to the whole passed to the defendant ; and that the right to sue for the price followed immediately upon the delivery of the goods.
[First Department, General Term, at New York,
November 7, 1871.
The judgment should be affirmed.
Ingraham, P. J., and Cardato, Justice.]